UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4539



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


STANLEY LEON WADDELL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00347-NCT)


Submitted: January 18, 2007                 Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley Leon Waddell appeals his conviction and sentence

for possession with intent to distribute cocaine base.                                Waddell

pled guilty to the charge and was sentenced as a career offender to

190 months’ imprisonment.            On appeal, Waddell’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that in counsel’s opinion, there are no meritorious issues

for   appeal.        Waddell   has    filed      a    pro     se    supplemental          brief

challenging his sentence and arguing that: (1) the court should

have granted a downward departure from the calculated sentencing

range on the basis of mental and emotional conditions caused by his

drug addiction; and (2) his sentence was unconstitutional because

the prior convictions used to enhance his sentence were not charged

in    the   indictment,    admitted,       or    proved        to       a    jury   beyond   a

reasonable doubt.

              Waddell’s claim that he was entitled to a downward

departure from the advisory Sentencing Guidelines range based on

mental and emotional conditions is not supported by the record.

Moreover, even if counsel had sought a departure, the court’s

decision      whether     to    grant      it        would     have          been     entirely

discretionary.        United States v. Moreland, 437 F.3d 424, 434 (4th

Cir.),      cert.    denied,   126    S.   Ct.       2054     (2006).           The   court’s

statements      at    sentencing      indicate         that        it       would   not   have

entertained such a request.           In addition, Waddell’s assertion that


                                        - 2 -
his sentence was unconstitutionally enhanced is foreclosed by this

circuit’s precedent.   See United States v. Cheek, 415 F.3d 349,

352-54 (4th Cir.), cert. denied, 126 S. Ct. 640 (2005)(prior

convictions need not be charged in the indictment, admitted by the

defendant or proved to a jury).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Waddell’s conviction and sentence.     This court

requires that counsel inform his client, in writing of the right to

petition the Supreme Court of the United States for further review.

If Waddell requests that a petition be filed, but counsel believes

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on Waddell.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -